DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed on 05/17/2019, and claims priority to US 62/674,558, filed 05/21/2018.

	This is a Non-Final First Office Action on the Merits.  Claims 1-20 are pending, and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 5, there is insufficient antecedent basis.  Claim 5 recites
The computer-based method of claim 1, wherein the plurality of prioritized traveler preferences comprise at least one required traveler preference and least one preferred traveler preference.
Claim 1 contains no mention of “plurality of prioritized traveler preferences”.

Regarding Claim 14, there is insufficient antecedent basis.  Claim 14 recites
The computer-based system of claim 10, wherein the plurality of prioritized traveler preferences comprise at least one required traveler preference and least one preferred traveler preference.
	Claim 10 contains no mention of “plurality of prioritized traveler preferences”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claims 1 and 10, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 1, 10 and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process, Claim 10 a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 1 and 10, the claims as a whole, recite what can be best described as “certain methods of organizing human activity”.  More specifically, using Claim 1 as an example, the claims recite
storing, […], a travel profile for a traveler, wherein the traveler is associated with a […]
receiving, […], a real-time geolocation position of the traveler provided by the […]
based on one of a current time of day satisfying a time threshold and a real-time proximity of the traveler to a destination point satisfying a distance threshold, determining, […], one or more hotel booking options for the traveler based on the travel profile and attributes of each hotel associated with each of the hotel booking options
providing, […], the one or more hotel booking options to the traveler via […]; and
upon receiving an acceptance from the traveler for one of the hotel booking options, completing, […], a booking of a hotel reservation at the associated hotel on behalf of the traveler
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, or “managing interactions between people”.  These limitations recite the abstract ideas of recommending hotel booking options for a traveler, and facilitating the booking.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
by a goods and services procurement computing system… mobile communications device in networked communication with the goods and services procurement computing system
by the goods and services procurement computing system… mobile communication device of the traveler
by the goods and services procurement computing system
by the goods and services procurement computing system… mobile communications device
by the goods and services procurement computing system
Claim 10
a goods and services procurement computing system comprising computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions configured to instruct one or more computer processors to perform the following operations
mobile communications device in networked communication with the goods and services procurement computing system
mobile communication device of the traveler
mobile communications device
As shown, these additional elements are generic computer components described in high generality (e.g., computing system, mobile communications device in networked communication, computer-readable medium, computer-executable instructions, computer processors, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.

Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claims 1 and 10 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1 and 10 recite the general principles of recommending hotel booking options for a traveler, and facilitating the booking.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.
	Regarding Claim 10, the claim and its respective limitations have the same technical features as that of Claim 1.  Accordingly, Claim 10 is rejected under a similar analysis.

Regarding Claims 2-9 and 11-18, the claims and their respective limitations merely further narrow the abstract idea of Claims 1 and 10.
Step 1:
Claims 2-9 are directed to a process.
Claims 11-18 are directed to a machine.
Step 2A Prong 1: Claims 2-9 and 11-18 further narrow the abstract idea of Claims 1 and 10, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claims 1 and 10 above.
Claims 2 and 11 recite limitations further defining the traveler.
Claims 3 and 12 recite limitations further defining basing the booking options on certain thresholds.
Claims 4 and 13 recite limitations further defining the traveler preferences.
Claims 5 and 14 recite limitations further defining the traveler preferences.
Claims 6 and 15 recite limitations further defining how to communicate the options to the traveler.
Claims 7 and 16 recite limitations further defining presenting the options to the traveler based on certain thresholds.
Claims 8 and 17 recite limitations further defining the search databases.
Claims 9 and 18 recite limitations further defining matching based on preference and hotel attributes.
Step 2A Prong 2 and Step 2B: Claims 2-9 and 11-18 recite no further additional elements beyond further narrowing the abstract ideas of Claims 1 and 10.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claims 1 and 10.
Accordingly, Claims 2-9 and 11-18 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claim 19, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 19 and its respective limitations are directed to one of the four statutory categories.  Claim 19 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 19, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 19 recites
defining, […], a plurality of geolocation regions, wherein the geolocation regions collectively cover a geographic region of interest
for each of the plurality of geolocation regions, determine, […], a listing of hotels located within the respective geolocation region
storing, […], a travel profile for a traveler, wherein the traveler is associated with a […]
receiving, […], a real-time geolocation position of the traveler provided by the […] of the traveler, wherein the traveler is traveling within the geographic region of interest
determining, […], a predicted location of the traveler at a future time
identifying, […], a predicted geolocation region from the plurality of geolocation regions based on the predicted location of the traveler at the future time
providing, […], one or more hotel booking options to the traveler via […], wherein the one or more hotel booking options are based on the listing of hotels for the predicted geolocation region and the travel profile of the traveler; and
upon receiving an acceptance from the traveler for one of the hotel booking options, completing, […], a booking of a hotel reservation at the associated hotel on behalf of the traveler
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, or “managing interactions between people”.  These limitations recite the abstract ideas of recommending hotel booking options for a traveler, and facilitating the booking.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
by a goods and services procurement computing system
by the goods and services procurement computing system
by the goods and services procurement computing system… mobile communications device in networked communication with the goods and services procurement computing system
by the goods and services procurement computing system… mobile communication device
by the goods and services procurement computing system
by the goods and services procurement computing system
by the goods and services procurement computing system… mobile communications device
by the goods and services procurement computing system

Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 19 recites abstract ideas, and fails to recite additional elements that amount to significantly more than these abstract ideas.  Claim 19 recites the general principles of recommending hotel booking options for a traveler, and facilitating the booking.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claim 20, the claims and their respective limitations merely further narrow the abstract idea of Claim 19.
Step 1: Claim 20 is directed to a process.
Step 2A Prong 1: Claim 20 further narrows the abstract idea of Claim 19, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 19 above.
Claim 20 recites limitations further defining determining the predicted traveler future location.
Step 2A Prong 2 and Step 2B: Claim 20 recites no further additional elements beyond further narrowing the abstract ideas of Claim 19.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 19.
Accordingly, Claim 20 is rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akin (US Pat. App. Pub. No. US 20140172572 A1) in view of Gilliam (US Pat. App. Pub. No. US 20120330698 A2).
	Regarding Claim 1, “[a] computer-based method, comprising”,
	Akin teaches “storing, by a goods and services procurement computing system, a travel profile for a traveler, wherein the traveler is associated with a mobile communications device in networked communication with the goods and services procurement computing system” (“…servers may also include a user profile module for obtaining user preferences regarding recommendations…” (Akin [0027]) and “[a] plurality of servers may be coupled via interfaces to the communication network, for example, via wired or wireless interfaces. These servers may be configured to provide various types of services to the mobile device…” (Akin [0026])).
	Akin further teaches “receiving, by the goods and services procurement computing system, a real-time geolocation position of the traveler provided by the mobile communication device of the traveler” (“…movement determination module receives data from a sensor…  included in a client device… data obtained may include information regarding a current location of the client device, a previous location of the client device, a direction the client device is moving (east, west, north, south, etc.), a speed of the client device, and the like…” (Akin [0029])).
based on one of a current time of day satisfying a time threshold and a real-time proximity of the traveler to a destination point satisfying a distance threshold, determining, by the goods and services procurement computing system, one or more hotel booking options for the traveler based on the travel profile and attributes of each hotel associated with each of the hotel booking options” (“…recommendation module may identify recommendations based on the time of the day… [b]ased on this information, the recommendation module may identify recommendations for a business that is open at the time…” (Akin [0039]), “…a business or entity may include, but is not limited to, a gas station, a restaurant, a hotel, a tourist attraction, and the like… recommendation for a business is provided to the client device, where the business is located on a route that the user of the client device is traveling or the business is located near the user's current location…” (Akin [0015]), “…recommendation module may also organize the recommendations based on distance…” (Akin [0043]), and “…server may configure the recommendations according to a user preference and send them to the client device to display…” (Akin [0019])).
	Akin does not explicitly teach, but Gilliam teaches “providing, by the goods and services procurement computing system, the one or more hotel booking options to the traveler via mobile communications device; and” (“…using the digital computer and one or more internet search engines to identify options for the travel plan based on the profile of travel preferences in at least one of the areas of transportation, accommodations, dining, entertainment and sightseeing, presenting the identified options to the traveler…” (Gilliam [0006])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Gilliam with that of Akin.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Akin teaches methods and systems for providing recommendations (Akin [Abstract]).  Akin does not explicitly teach presenting such recommendations as 
	Gilliam further teaches “upon receiving an acceptance from the traveler for one of the hotel booking options, completing, by the goods and services procurement computing system, a booking of a hotel reservation at the associated hotel on behalf of the traveler” (“[o]nce registrant's selections are made, the system creates the itinerary and offers to book it, either in parts selected by the registrant, or in its entirety. Again, if the registrant accepts the offer, the system books the itinerary…” (Gilliam [0029])).
	Accordingly, the claimed subject matter is obvious over Akin in view of Gilliam.
	Regarding Claim 10, “[a] computer-based system, comprising”, the claim and its respective limitations have the same technical features as that of Claim 1.
	Akin further teaches “a goods and services procurement computing system comprising computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions configured to instruct one or more computer processors to perform the following operations” (“…a computer system within which instructions, for causing the machine to perform any one or more of the methodologies discussed herein…” (Akin [0064]) and “…the processor also constituting machine-readable media…” (Akin [0066])).
	Accordingly, the claimed subject matter is obvious over Akin in view of Gilliam.

	Regarding Claim 4, Akin and Gilliam teach the limitations of Claim 1.
	Akin further teaches “wherein the travel profile comprises a plurality of prioritized traveler preferences” (“…servers may also include a user profile module for obtaining user preferences regarding recommendations…” (Akin [0027])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Akin and Gilliam.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Akin in view of Gilliam.
	Regarding Claim 13, the claim and its respective limitations have the same technical features as that of Claim 4.  Accordingly, Claim 13 is rejected under a similar analysis.

	Regarding Claim 5, Akin and Gilliam teach the limitations of Claim 1.
Gilliam further teaches “wherein the plurality of prioritized traveler preferences comprise at least one required traveler preference and least one preferred traveler preference” (“…a registrant logs onto the website and creates a travel plan and indicates his needs in a number of fields…” (Gilliam [0037]), “[u]ser accounts coupled with a robust user profile allows users to customize solutions to fit their particular needs…” (Gilliam [0039]), and “…allowing a traveler to create on a website a profile of travel preferences…” (Gilliam [0006])).  “Needs” is equivalent to “required traveler preference”.  “Travel preferences” is equivalent to “preferred traveler preference”.
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Akin and Gilliam.  Please see above (Claim 1) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Akin in view of Gilliam.
	Regarding Claim 14, the claim and its respective limitations have the same technical features as that of Claim 5.  Accordingly, Claim 14 is rejected under a similar analysis.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Akin, Gilliam, in view of Odena (“Being a spontaneous traveler”, 05/19/2018).
	Regarding Claim 2, Akin and Gilliam teach the limitations of Claim 1.
	Akin and Gilliam do not explicitly teach, but Odena teaches “wherein the traveler is one of a journey traveler and a destination traveler” (“[w]hen it comes to traveling, there are two kinds of people. Those that take the time to work out where they want to go, how they’re going to get there, what they want to see, how much it will cost, how they are going to raise the money, and what they would do if anything happened. Then, there are those who are spontaneous…” (Odena)).  “Those [travelers] who are spontaneous” is equivalent to “journey traveler”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Odena with that of Akin and Gilliam.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Akin & Gilliam combination analysis), Akin and Gilliam function together to recommend travel plans for a user.  Akin and Gilliam do not explicitly define the different types of traveler.  Odena distinguishes between destination based traveler and spontaneous traveler (Odena).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Odena’s destination vs spontaneous traveler teachings onto the travel plan recommendation system.  Doing so would further improve the recommendations.  Akin “identif[ies] recommendations associated with all businesses located on a route that the user is traveling or near the user's locations” (Akin [0038]).  With the distinction between destination and spontaneous traveler, the recommendation system would better predict the likelihood a traveler would stop at certain locations.  One of ordinary skill in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Akin, Gilliam, in view of Odena.
Regarding Claim 11, the claim and its respective limitations have the same technical features as that of Claim 2.  Accordingly, Claim 11 is rejected under a similar analysis.

	Regarding Claim 3, Akin, Gilliam and Odena teach the limitations of Claim 2.
	Akin further teaches “wherein the determining of the one or more hotel booking options for the journey traveler is based on the current time of day satisfying the time threshold and the one or more hotel booking options for the destination traveler are based on the real-time proximity of the traveler to the destination point satisfying the distance threshold” (“…recommendation module may identify recommendations based on the time of the day… [b]ased on this information, the recommendation module may identify recommendations for a business that is open at the time…” (Akin [0039]), “…a business or entity may include, but is not limited to, a gas station, a restaurant, a hotel, a tourist attraction, and the like… recommendation for a business is provided to the client device, where the business is located on a route that the user of the client device is traveling or the business is located near the user's current location…” (Akin [0015]), “…recommendation module may also organize the recommendations based on distance…” (Akin [0043]), and “…server may configure the recommendations according to a user preference and send them to the client device to display…” (Akin [0019])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Akin, Gilliam, and Odena.  Please see above (Claim 2) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Akin, Gilliam, in view of Odena.
	Regarding Claim 12, the claim and its respective limitations have the same technical features as that of Claim 3.  Accordingly, Claim 12 is rejected under a similar analysis.

Claims 6, 7, 9, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akin, Gilliam, in view of Becker (US Pat. No. US 6591263 B1).
	Regarding Claim 6, Akin and Gilliam teach the limitations of Claim 1.
	Akin and Gilliam do not explicitly teach, but Becker teaches “wherein providing the one or more hotel booking options to the traveler via mobile communications device comprises providing the one or more hotel booking options to the traveler via an automated telephone call to the mobile communications device” (“…sub-function, Disseminate Personalized Travel Conditions Information via Phone (Automatic Notification), a preferred form of which is illustrated in FIGS. 15A and 15B, manages the automatic delivery of personalized travel conditions information messages via telephone…” (Becker [Col. 18 Line 32-36, Figure 15A-B])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Becker with that of Akin and Gilliam.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Akin & Gilliam combination analysis), Akin and Gilliam function together to recommend travel plans for a user.  Akin and Gilliam do not explicitly teach notifying users via automated call.  Becker teaches system and method for disseminating information concerning conditions affecting travel routes that are personalized with individual users (Becker [Abstract]).  Becker enumerated automated calls as one method of disseminating information (Becker [Col. 18 Line 32-36, Figure 15A-B])).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Becker’s automated call onto Akin and Gilliam’s travel plan recommendation system.  Both Akin and Gilliam teach notifying the user of the interested information (“provide location-specific information, recommendations, notifications…” (Akin [0026]); “presenting the identified options to the traveler” (Gilliam [0006])).  An automated call notification feature would 
	Accordingly, the claimed subject matter is obvious over Akin, Gilliam, in view of Becker.
	Regarding Claim 15, the claim and its respective limitations have the same technical features as that of Claim 6.  Accordingly, Claim 15 is rejected under a similar analysis.

	Regarding Claim 7, Akin, Gilliam, and Becker teach the limitations of Claim 6.
	Akin further teaches “wherein the one or more hotel booking options are automatically provided to the traveler via the mobile communications device automatically based on one of the current time of day satisfying the time threshold and the real-time proximity of the traveler to the destination point satisfying the distance threshold” (“…recommendation module may identify recommendations based on the time of the day… [b]ased on this information, the recommendation module may identify recommendations for a business that is open at the time…” (Akin [0039]), “…a business or entity may include, but is not limited to, a gas station, a restaurant, a hotel, a tourist attraction, and the like… recommendation for a business is provided to the client device, where the business is located on a route that the user of the client device is traveling or the business is located near the user's current location…” (Akin [0015]), “…recommendation module may also organize the recommendations based on distance…” (Akin [0043]), and “…server may configure the recommendations according to a user preference and send them to the client device to display…” (Akin [0019])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Akin, Gilliam, and Becker.  Please see above (Claim 6) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Akin, Gilliam, in view of Becker.
Regarding Claim 16, the claim and its respective limitations have the same technical features as that of Claim 7.  Accordingly, Claim 16 is rejected under a similar analysis.

	Regarding Claim 9, Akin, Gilliam, and Becker teach the limitations of Claim 7.
	Gilliam further teaches “wherein hotels to include in the one or more hotel booking options provided to the traveler via mobile communications device are determined by the goods and services procurement computing system based on hotel attributes and the travel profile for a traveler” (“…using the digital computer and one or more internet search engines to identify options for the travel plan based on the profile of travel preferences in at least one of the areas of transportation, accommodations, dining, entertainment and sightseeing, presenting the identified options to the traveler…” (Gilliam [0006])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Akin, Gilliam, and Becker.  Please see above (Claim 6) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Akin, Gilliam, in view of Becker.
	Regarding Claim 18, the claim and its respective limitations have the same technical features as that of Claim 9.  Accordingly, Claim 18 is rejected under a similar analysis.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akin, Gilliam, in view of Kerr (US Pat. No. US 9547878 B1).
	Regarding Claim 8, Akin and Gilliam teach the limitations of Claim 1.
	Akin and Gilliam do not teach, but Kerr teaches “querying, by the goods and services procurement computing system, hotel booking computing systems associated with one or more hotel properties to assess real-time booking availability” (“…a plurality of hotel property management computing systems (e.g., either local computing systems located within the respective hotel properties property management computing systems located remotely from the respective hotel properties themselves which are distinct from the central computing system) configured to manage and control availability, rates and inventory for respective properties…” (Kerr [Col. 5 Line 13-21]) and “…a search of availability, rate and inventory information compiled from at least one of the plurality of hotel property management computing systems; and… generating a response to the request to search the availability, rate and inventory information, wherein the response includes sufficient information to provide a full and accurate price for the request…” (Kerr [Col. 5 Line 30-37])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kerr with that of Akin and Gilliam.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Akin & Gilliam combination analysis), Akin and Gilliam function together to recommend travel plans for a user.  Akin and Gilliam do not explicitly teach the specifics to search for the availability of the recommended travel arrangements.  Kerr teaches system and method for simplified design of hotel reservation systems, allowing users to search for multiple hotel property management computing systems for availability (Kerr [Abstract], [Col. 5 Line 8-55]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kerr’s hotel reservation search system onto Akin and Gilliam’s travel plan recommendation system.  Doing so would improve the search in generating the travel recommendations.  Gilliam teaches “using the digital computer and one or more internet search engines to identify options for the travel plan” (Gilliam [0006]).  Therefore, Kerr offers Akin and Gilliam a more streamlined and centralized search system to actuate the recommended travel plan search, providing the same improved search function as exhibited in Kerr.  One of ordinary skill in the art, at time of filing, would have recognized the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Akin, Gilliam, in view of Kerr.
Regarding Claim 17, the claim and its respective limitations have the same technical features as that of Claim 8.  Accordingly, Claim 17 is rejected under a similar analysis.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akin in view of Gilliam and Zahir (US Pat. No. US 8560236 B1).
	Regarding Claim 19, “[a] computer-based method, comprising”,
	Akin teaches “defining, by a goods and services procurement computing system, a plurality of geolocation regions, wherein the geolocation regions collectively cover a geographic region of interest” (“…client device includes a sensor that detects and obtains data related to a location and a direction of the client device… User movement information is determined from the data from the sensors. The user movement information may include information related to the direction that the client device is traveling or moving and a speed at which the client device is moving. The user movement information may also include a current location of the client device…” (Akin [0014])).
	Akin teaches “for each of the plurality of geolocation regions, determine, by the goods and services procurement computing system, a listing of hotels located within the respective geolocation region” (“[o]nce the user movement information is determined, information corresponding to a business or an entity is obtained based on the user movement information. For example, a business or entity may include, but is not limited to, a gas station, a restaurant, a hotel, a tourist attraction, and the like. A recommendation for a business or entity is identified from this information. The recommendation is also identified based on the user movement information…” (Akin [0015])).
	Akin teaches “storing, by the goods and services procurement computing system, a travel profile for a traveler, wherein the traveler is associated with a mobile communications device in networked communication with the goods and services procurement computing system” (“…servers may also include a user profile module for obtaining user preferences regarding recommendations…” coupled via interfaces to the communication network, for example, via wired or wireless interfaces. These servers may be configured to provide various types of services to the mobile device…” (Akin [0026])).
	Akin teaches “receiving, by the goods and services procurement computing system, a real-time geolocation position of the traveler provided by the mobile communication device of the traveler, wherein the traveler is traveling within the geographic region of interest” (“…data obtained may include information regarding a current location of the client device…” (Akin [0029]) and “…recommendation for a business is provided to the client device, where the business is located on a route that the user of the client device is traveling or the business is located near the user's current location…” (Akin [0015])).  “Located on a route that the user of the client device is traveling” is equivalent to “geographic region of interest”.
	Akin does not explicitly teach, but Zahir teaches “determining, by the goods and services procurement computing system, a predicted location of the traveler at a future time” (“…user may wish to input a time period to determine the likelihood of a device being in a location at that future period in time using the current travel location, direction, and speed of the device…” (Zahir [Col. 6 Line 55-58])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Zahir with that of Akin.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  Akin teaches methods and systems for providing recommendations (Akin [Abstract]).  Akin does not explicitly teach predicting a traveler’s future location.  Zahir teaches a methods for identifying previous locations, calculating possible travel routes, and predict for possible locations (Zahir [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Zahir’s location predicted route of the user using the user movement information, wherein identifying the recommendation includes determining one or more entities associated with the predicted route” (Akin [Claim 11]).  Zahir would offer a much more comprehensive and improved location prediction methodology, with more precise and detailed methodology to predict the location.  One of ordinary skill in the art, at time of filing, would have recognized the results of the combination were predictable.
	Akin and Zahir further teaches “identifying, by the goods and services procurement computing system, a predicted geolocation region from the plurality of geolocation regions based on the predicted location of the traveler at the future time” (“…may use data associated with the mobile device's location to provide location-specific information, recommendations, notifications, interactive capabilities, and/or other functionalities to a user…” (Akin [0026]), “identifying a predicted route of the user using the user movement information, wherein identifying the recommendation includes determining one or more entities associated with the predicted route” (Akin [Claim 11]), and “…user may wish to input a time period to determine the likelihood of a device being in a location at that future period in time using the current travel location, direction, and speed of the device…” (Zahir [Col. 6 Line 55-58])).
	Akin and Zahir do not explicitly teach, but Gilliam teaches “providing, by the goods and services procurement computing system, one or more hotel booking options to the traveler via mobile communications device, wherein the one or more hotel booking options are based on the listing of hotels for the predicted geolocation region and the travel profile of the traveler; and” (“…using the digital computer and one or more internet search engines to identify options for the travel plan based on the profile of travel preferences in at least one of the areas of transportation, accommodations, dining, entertainment and sightseeing, presenting the identified options to the traveler…” (Gilliam [0006])).

	Gilliam further teaches “upon receiving an acceptance from the traveler for one of the hotel booking options, completing, by the goods and services procurement computing system, a booking of a hotel reservation at the associated hotel on behalf of the traveler” (“[o]nce registrant's selections are made, the system creates the itinerary and offers to book it, either in parts selected by the registrant, or in its entirety. Again, if the registrant accepts the offer, the system books the itinerary…” (Gilliam [0029])).
	Accordingly, the claimed subject matter is obvious over Akin in view of Gilliam and Zahir.

	Regarding Claim 20, Akin, Gilliam, and Zahir teach the limitations of Claim 19.
	Akin further teaches “identifying, by the goods and services procurement computing system, a current road of travel based on the real-time geolocation position of the traveler provided by the mobile communication device of the traveler” (“…movement determination module can also route or path that the user is traveling on…” (Akin [0030]) and “…data obtained may include information regarding a current location of the client device…” (Akin [0029])).
	Zahir further teaches “determining, by the goods and services procurement computing system, a predicted distance of travel based on a rate of speed of the traveler” (“…user may wish to input a time period to determine the likelihood of a device being in a location at that future period in time using the current travel location, direction, and speed of the device…” (Zahir [Col. 6 Line 55-58]) and “[m]aximum and steady state distances for each route permutation may then be computed…” (Zahir [Col. 8 Line 50-51])).
	Zahir further teaches “determining, by the goods and services procurement computing system, at plurality of predicted downstream coordinates of the traveler based on the current road of travel, the predicted distance of travel, and a bearing of the traveler; and” (“…user may wish to input a time period to determine the likelihood of a device being in a location at that future period in time using the current travel location, direction, and speed of the device…” (Zahir [Col. 6 Line 55-58]), “…location server uses a variety of components to predict the location of a mobile device, such as a location coordinate translator…” (Zahir [Col. 10 Line 59-61]), and “…location server can convert the location from coordinates to a street address for display purposes…” (Zahir [Col. 9 Line 59-61])).
	Zahir further teaches “determine, by the goods and services procurement computing system, within which of the plurality of geolocation regions the plurality of predicted downstream coordinates are located, wherein at least on for the predicted downstream coordinates is located within the predicted geolocation region” (“…a route analyzer to determine one or more future possible locations of the mobile device using the last known location of the and the geographic information in the map storage…” (Zahir [Col. 2 Line 25-28]), “…location server uses a variety of components to predict the location of a mobile device, such as a location coordinate translator…” (Zahir [Col. 10 Line 59-61]), and convert the location from coordinates to a street address for display purposes…” (Zahir [Col. 9 Line 59-61])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Akin, Gilliam, and Zahir.  Please see above (Claim 19) for obviousness analysis.
	Accordingly, the claimed subject matter is obvious over Akin in view of Gilliam and Zahir.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170358022 A1: System and method for providing recommendations to travelers, based on locational data of user.
US 20140279196 A1: Recommending items of interest to a user, items located within boundaries of each grid location.
US 20060265361 A1: Intelligent search agent that automatically searches multiple travel websites for travel services satisfying predetermined criteria.
US 20150199622 A1: Methods for providing ancillary service content based on predicted user location, along with any unplanned modifications.
US 20050086086 A1: System and method for providing daily rate and availability information, receiving daily information from plurality of hotels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628